Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 10/27/2020. Applicant amended claims 3-4, 6-8 and 10-15. Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.     


Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
3.	Claims 1, 4 and 15  are objected to because of the following informalities: 

Claim 1, line 3, recites “supply electric power” it should be changed to “supply the electric power”. Appropriate correction is required.

Claim 1, line 8, recites “the current sensor element” it should be changed to “the current sensor elements”. Appropriate correction is required.

Claim 1, line 9, recites “one or more current sensor elements” it should be changed to “one or more of the current sensor elements”. Appropriate correction is required.

Claim 4, line 2, recites “wherein a plurality of the plate-like magnetic shield plates are arranged” it should be changed to “wherein includes plurality of plate-like magnetic shield plates

Claim 15, line 4, recites “generate magnetic fluxes” it should be changed to “generate the magnetic fluxes”. Appropriate correction is required.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Soken Inc; Toyota Motor Corp) (JP 2018-080944 A, 05-24-2018).

Regarding claim 1, Soken Inc (e.g. see Figs. 1-6) discloses “A power conversion device (e.g. see Fig. 1) which is configured to convert electric power supplied from a power source with use of a magnetic component (e.g. Figs. 1-4, see 20, 2 and 4), comprising: a plurality of bus bars configured to supply electric power to a load (e.g. Figs. 1-4, see 13a, 13b, 13c and 23); current sensor elements which are respectively provided for the plurality of bus bars, and are configured to detect magnetic fluxes generated when electric currents flow through the plurality of bus bars (e.g. Figs. 1-4, see 11a, 11b, 11c and 10, also see para. 0012); and a plate-like magnetic shield plate (e.g. Fig. 4, 

Regarding claim 2, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the plate-like magnetic shield plate (e.g. Fig. 4, see 14a) has a shape determined based on a magnetosensitive direction of the one or more current sensor elements (11a-11c) in which the magnetic fluxes are detectable, and the magnetic fluxes directed from the magnetic component to the one or more current sensor elements (e.g. Figs. 1-4, see 14a, 11a, 11b, 11c, 4 and 10, also see para. 0012 and para. 0020)”.

Regarding claim 3, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the plate-like magnetic shield plate (e.g. Fig. 4, see 14a) is arranged so as to avoid a magnetosensitive direction of the one or more current sensor elements (11a-11c) in which the magnetic fluxes are detectable (e.g. Figs. 1-4, see 14a, 11a, 11b, 11c, 4 and 10, also see para. 0012 and para. 0020)”.

Regarding claim 4, Soken Inc (e.g. see Figs. 1-6) discloses “wherein a plurality of the plate-like magnetic shield plates are arranged (e.g. Fig. 4, see 14a and 14b. 14a is positioned above and below the current sensor elements)”.

Regarding claim 5, Soken Inc (e.g. see Figs. 1-6) discloses “wherein two or more plate-like magnetic shield plates among the plurality of the plate-like magnetic shield plates are arranged to be opposed to each other at positions sandwiching the one or more current sensor elements (e.g. Fig. 4, see 14a and 14b. 14a is positioned above and below the current sensor elements)”.

Regarding claim 6, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the plate-like magnetic shield plate has a length on the magnetosensitive direction obtained by adding, to a length on the magnetosensitive direction of a range in which the one or more current sensor elements as targets of the plate-like magnetic shield plate are located, a length that is larger than a length on the magnetosensitive direction of each of the current sensor elements (e.g. Figs. 3-4, see 14a and 14b. 14a is positioned above and below the current sensor elements with a length that is larger than a length on the magnetosensitive direction of each of the current sensor elements)”.

Regarding claim 7, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the plurality of bus bars are arranged side by side (e.g. see Fig. 3), and wherein the plate-like magnetic shield plate is arranged, for the current sensor elements as targets thereof which are respectively provided for the plurality of bus bars, so as to cross the plurality of bus bars (e.g. Figs. 3-4, see 11a-11c, 13a-13c, 14a and 14b)”.

Regarding claim 14, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the magnetic shield plate is made of a magnetic material (e.g. Figs. 3-4, see 14a, also see para. 0020)”.

Regarding claim 15, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the magnetic component is a reactor (e.g. Figs. 1-2, see 4) including a common magnetic core and a plurality of windings having a turn ratio of 1:1, the plurality of windings being configured to generate magnetic fluxes in directions of cancelling each other in the common magnetic core (e.g. Figs. 1-2, see 4, also see para. 0010-0016)”.



5.	Independent claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (U.S. Pub. No. 2017/0370969 A1).

Regarding independent claim 1. Okuyama et al. discloses all the limitations of claim 1 (e.g. see Figs. 1-3, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Figs. 2-3 for the details of the power conversion device).




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over (Soken Inc; Toyota Motor Corp) (JP 2018-080944 A, 05-24-2018) in view of Ross (U.S. Pub. No. 2002/0148830 A1).

Regarding claim 8, Soken Inc (e.g. see Figs. 1-6) discloses a power conversion device having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a metal plate arranged between the magnetic component and the plate-like magnetic shield plate”. However, Ross shows “a metal plate arranged between the magnetic component and the plate-like magnetic shield plate (Ross, e.g. Figs. 6-12, see 16, also see para. 0005-0009)”. Having a metal plate as taught by Ross arranged between the magnetic component and the plate-like magnetic shield plate of Soken Inc would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a metal plate as taught by Ross arranged between the magnetic component and the plate-like magnetic shield plate of Soken Inc for the purpose of protection. Also for the purpose of making the device more widely usable.

Regarding claim 9, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the metal plate is a part of a casing (Ross, e.g. Figs. 6-12, see 16 and 86, also see para. 0005-0009 and para. 0063. The metal plate is a part of a casing)”.

Regarding claim 10, Soken Inc (e.g. see Figs. 1-6) discloses a power conversion device having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising magnetic flux concentrating cores which are respectively provided for the current sensor elements, and are configured to concentrate the magnetic fluxes generated when the electric currents flow through the plurality of bus bars”. However, Ross shows “magnetic flux concentrating cores which are respectively provided for the current sensor elements, and are configured to concentrate the magnetic fluxes generated when the electric currents flow through the plurality of bus bars (Ross, e.g. Figs. 6-12, see 40, also see para. 0061-0065, also see Soken Inc, e.g. Figs. 3-4, see 11a-11c, 13a-13c, 14a and 14b)”. Having magnetic flux concentrating cores as taught by Ross provided for the current sensor elements and configured to concentrate the magnetic fluxes generated when the electric currents flow through the plurality of bus bars of Soken Inc would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic flux concentrating cores as taught by Ross provided for the current sensor elements and configured to concentrate the magnetic fluxes generated when the electric currents flow through the plurality of bus bars of Soken Inc for the purpose of protection. Also for the purpose of making the device more widely usable.
Regarding claim 11, Soken Inc (e.g. see Figs. 1-6) discloses “further comprising another magnetic shield plate arranged for at least one of the magnetic flux concentrating cores as a target thereof (Ross, e.g. Figs. 6-12, see 40, also see para. 0061-0065, also see Soken Inc, e.g. Fig. 4, see 14a and 14b. 14a is positioned above and below the current sensor elements)”.

Regarding claim 12, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the another magnetic shield plate has a length on the magnetosensitive direction obtained by adding, to a length on the magnetosensitive direction of a range in which the at least one of the magnetic flux concentrating cores as a target of the another magnetic shield plate is located, a length that is larger than a length on the magnetosensitive direction of each of the magnetic flux concentrating cores (Ross, e.g. Figs. 6-12, see 40, also see para. 0061-0065, also see Soken Inc, e.g. Figs. 3-4, see 14a and 14b. 14a is positioned above and below the current sensor elements)”.

Regarding claim 13, Soken Inc (e.g. see Figs. 1-6) discloses “wherein the another magnetic shield plate is made of a magnetic material (Soken Inc, e.g. Figs. 3-4, see 14a and 14b, also see para. 0020)”.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839